     Case 1:21-cv-00049-NONE-SKO Document 9 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL W. RANNELS,                               Case No.: 1:21-cv-00049-SKO (PC)

12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO DENY PLAINTIFF’S MOTION TO
13           v.                                        PROCEED IN FORMA PAUPERIS
14    SMITH, et al.,                                   (Doc. 2)
15                       Defendants.                   14-DAY DEADLINE
16                                                     Clerk of the Court to assign a District Judge
17

18          On January 13, 2021, Plaintiff Daniel W. Rannels filed a motion to proceed in forma
19   pauperis (IFP). (Doc. 2.) The certified account statement submitted by the California Department
20   of Corrections and Rehabilitation indicates that, as of January 14, 2021, Plaintiff had $1,337.32 in
21   his inmate trust account. (Doc. 6.) This is more than enough to pay the filing fee of $402 in full.
22          Accordingly, on January 14, 2021, the Court ordered Plaintiff to show cause, within 21
23   days, why his motion to proceed IFP should not be denied. (Doc. 7.) Plaintiff has not responded
24   to the order, and the time to do so has passed.
25          As the Court explained in its order to show cause, proceeding “in forma pauperis is a
26   privilege not a right.” Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965). While a party need not
27   be completely destitute to proceed IFP, Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331,
28   339-40 (1948), “‘the same even-handed care must be employed to assure that federal funds are
     Case 1:21-cv-00049-NONE-SKO Document 9 Filed 02/17/21 Page 2 of 2


 1   not squandered to underwrite, at public expense, … the remonstrances of a suitor who is

 2   financially able, in whole or in material part, to pull his own oar.’” Doe v. Educ. Enrichment Sys.,

 3   No. 15cv2628-MMA-MDD, 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (citation

 4   omitted).

 5            Plaintiff has sufficient funds in his inmate trust account to pay the filing fee in full.

 6   Accordingly, the Court DIRECTS the Clerk of the Court to assign a district judge to this action

 7   and RECOMMENDS that:

 8            1. Plaintiff’s motion to proceed in forma pauperis (Doc. 2) be DENIED; and,

 9            2. Plaintiff be required to pay the filing fee of $402 within 30 days of the assigned
10                district judge’s adoption of these findings and recommendations.

11            These findings and recommendations will be submitted to the United States District Judge

12   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of the

13   date of service of these findings and recommendations, Plaintiff may file written objections with

14   the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

15   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

16   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

17   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
     IT IS SO ORDERED.
19
20   Dated:      February 17, 2021                                    /s/   Sheila K. Oberto              .
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                           2
